Citation Nr: 1455585	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a recurrent gastrointestinal disorder to include gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for recurrent erectile dysfunction.  

5.  Entitlement to an initial disability evaluation in excess of 70 percent for the Veteran's posttraumatic stress disorder (PTSD) with major depressive disorder.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1970 to December 1971.  The Veteran served in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Lincoln, Nebraska, Regional Office (RO) which established service connection for PTSD with major depressive disorder; assigned a 70 percent evaluation for that disability; effectuate the award as of February 24, 2012; and determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  In August 2012, the RO denied service connection for hypertension, GERD, and erectile dysfunction.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claims on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for hypertension, a recurrent gastrointestinal disorder, and recurrent erectile dysfunction; the evaluation of the Veteran's PTSD with major depressive disorder; and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In June 2007, the RO denied service connection for bilateral hearing loss.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 2007.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  The June 2007 rating decision denying service connection for bilateral hearing loss is final.  

3.  The additional documentation submitted since the June 2007 rating decision is either cumulative or redundant and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss when considered alone or in connection with the evidence previously of record.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has not been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to an application to reopen a claim for service connection, VA must notify the claimant of the evidence that is necessary to both reopen the previously denied claim and to establish entitlement to service connection.  To satisfy this requirement, VA is required to look at the bases for the prior denial of service connection and to provide the Veteran with notice that describes what evidence is needed to substantiate those elements required to establish service connection that were found to be insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board finds that VA has satisfied its duty to notify under the VCAA.  An April 2012 VCAA notice was provided to the Veteran which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; the bases for the prior denial of service connection for bilateral hearing loss; what evidence is needed to reopen the service connection claim; what actions he needed to undertake; and how VA would assist him in developing his application to reopen.  The April 2012 VCAA notice was issued to the Veteran prior to the June 2012 rating decision from which the instant appeal arises.  The Veteran's application to reopen was readjudicated in the August 2012 statement of the case (SOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist as to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss have been met.  


II.  Bilateral Hearing Loss

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of an appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  
Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In June 2007, the RO denied service connection for bilateral hearing loss as the Veteran's "separation examination shows normal hearing;" "[o]n VA examination, [the Veteran was] noted to have high frequency sensorineural hearing loss in the left ear;" and "there is no evidence of sensorineural hearing loss to a compensable degree within one year of discharge from service."  The Veteran was informed in writing of the adverse decision and his appellate rights in June 2007.  He did not subsequently submit a NOD with the decision.  

The evidence upon which the June 2007 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records make no reference to hearing loss.  The Veteran's service personnel records note that the Veteran served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  In his March 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that his bilateral hearing loss had started in 1970.  The report of a May 2007 VA audiological evaluation states that the Veteran reported that he had been exposed to gunfire-related noise while in the infantry.  The Veteran was found to have right ear "normal hearing sensitivity from 250 to 4000 Hz" and diagnosed with left ear sensorineural hearing loss.  

New and material evidence pertaining to the issue of service connection for bilateral hearing loss was not received by VA or constructively in its possession within one year of written notice to the Veteran of the June 2007 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the June 2007 rating decision includes VA examination and clinical documentation; medical articles pertaining to hypertension, erectile dysfunction, GERD, and PTSD; and written statements from the Veteran and his attorney.  The Veteran's February2012 informal application to reopen his claim of service connection for bilateral hearing loss conveys that the Veteran continued to experience hearing loss.  In the Veteran's June 2012 NOD, the Veteran's attorney advanced that the "Veteran believes that his hearing loss is related to military noise exposure, most of which was sustained in combat."  The remainder of the additional evidence does not pertain to the Veteran's bilateral hearing loss.  

The additional documentation received since the June 2007 rating decision denying service connection for bilateral hearing loss is essentially cumulative in nature.  The additional documentation conveys solely that the Veteran believed that his bilateral hearing loss was related to his combat-related noise exposure.  This is the same contention which the Veteran advanced in support of his initial claim for service connection.  The additional documentation does not raise a reasonable possibility of substantiating the Veteran's claim whether considered alone or in conjunction with the evidence previously of record.  In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss is denied.  


REMAND

Hypertension, Recurrent Gastrointestinal Disorder, and Recurrent Erectile Dysfunction 

The Veteran asserts that service connection for hypertension, acid reflux disease, and erectile dysfunction is warranted secondary to his service-connected PTSD.  In support of his claim for service connection, the Veteran submitted several articles which advance the existence of relationships between PTSD and hypertension, GERD, and erectile dysfunction.  One article conveys that "PTSD appears to be associated with persuasive sexual dysfunction that is exacerbated by treatment with SSRIs."  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD and tinnitus.  

The report of a May 2012 VA examination states that the Veteran was diagnosed with hypertension, GERD, and erectile dysfunction.  The VA examiner commented that: "[r]ecords note Veteran had GERD and erectile dysfunction prior to PTSD diagnosis;" "[t]he literature indicates about 90 percent to 95 percent of people with high blood pressure have essential or primary hypertension[, t]his means the condition has no identifiable medical cause as its source;" and "there is no well-grounded studies indicating PTSD causes hypertension, GERD, or erectile dysfunction."  The doctor concluded that "[t]hus, in my opinion, the evidence does not support the claim."  

A June 2012 VA evaluation relates that: the Veteran's hypertension, GERD, and erectile dysfunction "are due to natural progression of disease with age;" "they are common diagnoses in the general public;" "[t]here is no well-grounded or well-founded documentation in the medical literature that shows repeated evidence over time that PTSD specifically causes the above three issues;" and "there have been some suggestion of these relationships, but no evidence of direct causation."  The VA physician concluded that "the [erectile dysfunction/hypertension/GERD] are less likely due to the [PTSD/major depressive disorder] due to the reasons and basis above" and "there is no evidence to suggest aggravation based on review of his medical records."  

An October 2012 VA evaluation concludes that "the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition" and "in my opinion, erectile dysfunction, hypertension, and GERD (claimed as acid reflux) are not proximately due to or the result of and are not aggravated by his service-connected PTSD with major depressive disorder."  The VA psychiatrist commented that "hypertension and GERD are mentioned in his problem list, but erectile dysfunction is not noted" and "I have found no literature that proves that PTSD, hypertension, GERD is the cause of [erectile dysfunction] or the persistent aggravation of [erectile dysfunction]."  

The Veteran has submitted medical articles indicating that medications prescribed for PTSD may cause or increase the severity of erectile dysfunction and other disorders.  The May 2012, June 2012, and the October 2012 VA evaluations do not address the relationship, if any between the medications prescribed for treatment of the Veteran's service-connected PTSD and his recurrent hypertension, GERD, and erectile dysfunction.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In his February 2012 informal claim for service connection, the Veteran reported that he received ongoing treatment for hypertension, acid reflux disease, and erectile dysfunction at the Lincoln, Nebraska, VA Medical Center (VAMC).  VA clinical documentation dated after November 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

PTSD with Major Depressive Disorder

The Veteran asserts that an initial 100 percent schedular evaluation is warranted for his PTSD as he could not maintain his current employment as a trim carpenter without his son's assistance.  In his June 2012 NOD, he reported that he was self-employed; his son worked with him; and "he could not continue in his business if it were not for his son" as he had lost interest and motivation to continue with his employment.  

The Veteran was last afforded a VA PTSD examination in May 2012.  Further VA psychiatric evaluation is required to determine the current severity of the Veteran's PTSD and whether the Veteran's current work, if any, constitutes substantially gainful employment.  

TDIU

The Veteran asserts that his PTSD would render him unemployable except for his son's assistance in maintaining their own business.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his recurrent hypertension, gastrointestinal disorder, and erectile dysfunction and all treatment of his service-connected PTSD after November 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided at the Lincoln, Nebraska, VAMC after November 2012.  

3.  Schedule the Veteran for a VA cardiovascular examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hypertension had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities and the medications provided for treatment of the disorders.  

Service connection is in effect for PTSD and tinnitus.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA gastroenterological examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his recurrent GERD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent gastrointestinal disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities and the medications provided for treatment of the disorders.  

Service connection is in effect for PTSD and tinnitus.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA urological examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his recurrent erectile dysfunction.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent erectile dysfunction had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities and the medications provided for treatment of the disorders.  

Service connection is in effect for PTSD and tinnitus.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the nature and severity of his PTSD with major depressive disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether the Veteran's service-connected psychiatric disability renders him unable to secure and follow substantially gainful employment outside of his family business.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Then readjudicate the issues of service connection for hypertension, a recurrent gastrointestinal disorder to include GERD, and recurrent erectile dysfunction; the initial evaluation of the Veteran's PTSD with major depressive disorder; and a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


